DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1 and 12 stand allowed.  Claims 2-11 and 13-15 stand objected to for informalities.  Claims 16-20 stand restricted as directed to an unelected species.  The specification stands objected to.
Applicants amended claims 2-11 and 13-15 to address the informalities, and canceled claims 16-20.  Applicants provided an amendment to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification objection: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the specification is withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections to the claims and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Restricted claims: Applicants’ cancellation of claims 16-20 places the application in condition for allowance.
Updated searches yielded no new prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-15 are allowed.
Note: No amendments are made with this Examiner’s Comment.
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the at least one first active pattern is not vertically overlapped with the first power rail, the at least one second active pattern is vertically overlapped with the second power rail, and the at least one third active pattern is not vertically overlapped with the third power rail”, in combination with the remaining limitations of the claim.
With regard to claims 2-11: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “the first active pattern is not vertically overlapped with the first power rail, the second active pattern is vertically overlapped with the second power rail, the third active pattern is vertically overlapped with the third power rail, and the fourth active pattern is not vertically overlapped with the fourth power rail”, in combination with the remaining limitations of the claim.
With regard to claims 13-15: The claims have been found allowable due to their dependency from claim 12 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897